UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-5958



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JESSE LEWIS HAGANS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-94-249-K)


Submitted:   December 19, 1995         Decided:     February 16, 1996


Before HALL, WILKINS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jesse Lewis Hagans, Appellant Pro Se. Robert Mason Thomas, Jr.,
Stephen S. Zimmerman, OFFICE OF THE UNITED STATES ATTORNEY, Green-
belt, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesse Hagans, proceeding pro se, appeals his convictions for
conspiracy and possession of cocaine with intent to distribute in

violation of 21 U.S.C. §§ 841(a)(1), 846 (1988).      Hagans' only

briefed issue in this appeal is ineffective assistance of counsel.

Because we find no conclusive appearance of ineffective assistance

from the trial record, we conclude that Hagans must initiate a ha-

beas corpus proceeding in the district court if he wishes to pursue
this claim.   28 U.S.C. § 2255 (1988); see also United States v.

Fisher, 477 F.2d 300, 302 (4th Cir. 1973) (providing exception that

where ineffective representation conclusively appears in trial

record, claim may be raised on direct appeal).

     Having disposed of Hagans' ineffective assistance claim, we
reviewed the entire record, including both pre-trial motions and

sentencing, for reversible error. Although not technically before

this Court, we have paid special attention to the errors alleged by
Hagans' counsel before his withdrawal. Our review has revealed no

reversible error.   Further, we hold that the evidence supports

Hagans' conviction and that the district court correctly calculated

his sentence under the United States Sentencing Guidelines.    Ac-

cordingly, we affirm his conviction and sentence. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the Court, and argument would

not aid the decisional process.



                                                          AFFIRMED

                                  2